NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0090-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MELVIN D. HESTER, a/k/a
H PANCAKE,

     Defendant-Appellant.
_________________________

                   Submitted September 14, 2020 – Decided September 24, 2020

                   Before Judges Fasciale and Rothstadt.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Indictment No. 17-04-0351.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Perri J. Koll, Designated Counsel, on the
                   briefs).

                   Fredric M. Knapp, Morris County Prosecutor, attorney
                   for respondent (Paula Jordao, Assistant Prosecutor, on
                   the brief).

PER CURIAM
      Defendant appeals from his conviction for third-degree aggravated assault

on a law enforcement officer, N.J.S.A. 2C:12-1(b)(5)(h). 1 The appeal requires

us to examine the jury charge; and to determine whether the judge erred in her

response to a jury question, by quashing three subpoenas, by admitting other -

crimes evidence⸺including defendant's supervision in the jail⸺and by

imposing a mandatory extended prison term of six years with two years of parole

ineligibility. We affirm.

      Defendant was incarcerated in the Morris County Correctional Facility

(MCCF) when the incident that led to the charges occurred. The MCCF is a

multi-story building, which houses inmates in different locations based on risk

classifications. Based on his classification, defendant was housed in the third-

floor Manageable Control Unit (3DMCU).          He was under more intensive

supervision than other inmates and had limited time out of his cell.

      The incident arose when Officers Frank Corrente and Robert Feske were

conducting a formal inmate count of the 3DMCU. After his cell door was

unlocked, defendant charged at Officer Corrente and punched him in the face




1
  The jury acquitted him of fourth-degree aggravated assault for throwing bodily
fluid at a law enforcement officer, N.J.S.A. 2C:12-13.
                                                                        A-0090-18T3
                                       2
and head. Officer Corrente sustained a concussion, a cut over his right eye, and

a sprained wrist.

      On appeal, defendant argues:

            POINT I

            THE JUDGE COMMITTED HARMFUL ERROR IN
            FAILING TO CHARGE THE JURY WITH
            CAUSATION AND THE JUDGE'S RESPONSE TO A
            JURY QUESTION WAS INADEQUATE BECAUSE
            THE JUDGE FAILED TO INSTRUCT THE JURY TO
            BEGIN DELIBERATIONS ANEW[.] (Raised Below).

                    A. The [Judge] Erred in Failing to Charge
                    Causation at the Outset of the Jury Instruction.

                    B. The [Judge's] Answer to the Jury's Question
                    Was Inadequate [B]ecause it [F]ailed to [I]nstruct
                    the [J]ury to [B]egin [D]eliberations [A]new.

            POINT II

            THE TRIAL J[UD]GE ERRED IN PERMITTING THE
            PROSECUTOR TO INTRODUCE EVIDENCE THAT
            [DEFENDANT] WAS BEING HOUSED IN AN
            INTENSE      SUPERVISION  FLOOR.      THE
            RESULTANT DENIAL OF A FAIR TRIAL
            DEMANDS REVERSAL OF THE CONVICTION.
            (Raised Below).

            POINT III

            THE TRIAL JUDGE ERRED IN QUASHING
            SUBPOENAS TO THE PRISON FOR PORTIONS OF
            THE PRISON'S POLICIES AND PROCEDURES
            AND FOR     [DEFENDANT'S] OWN FILED

                                                                         A-0090-18T3
                                         3
COMPLAINTS AND GRIEVANCES[.]              (Raised
Below).

    A. The [Judge] Erred in Quashing [Defendant's]
    Narrowly Tailored Subpoena to [MCCF] for [i]ts
    Standard Operating Procedures.

    B. The [Judge] Erred in Quashing [Defendant's]
    Subpoena to [MCCF] for His Own [C]omplaints
    and in [S]uppressing [T]estimony [A]bout the
    [C]omplaints.

POINT IV

THE ADMISSION OF OTHER-CRIMES EVIDENCE
THAT      DEFENDANT  HAD   PREVIOUSLY
THREATENED OFFICER CORRENTE WAS
ERRONEOUS AND FAR TOO PREJUDICIAL IN A
CASE W[HE]RE DEFENDANT WAS ALLEGED TO
HAVE ASSAULTED THE VICTIM.         THE
RESULTANT DENIAL OF A FAIR TRIAL
DEMANDS REVERSAL OF THE CON[V]ICTION.
(Raised Below).

POINT V

[DEFENDANT] WAS NOT SUBJECT TO [AN]
EXTENDED TERM UNDER N.J.S.A. 2C:43-6.4[.]
(Raised Below).

POINT VI

THE TRIAL WAS SO INFECTED WITH ERROR
THAT EVEN IF EACH INDIVIDUAL ERROR DOES
NOT REQUIRE REVERSAL, THE AGGREGATE OF
THE ERRORS DENIED [DEFENDANT] A FAIR
TRIAL. (Raised Below).


                                                     A-0090-18T3
                       4
                                        I.

      We begin by addressing the jury charge. Here, defendant contends the

judge erred by not initially giving a causation charge; and then once she gave

that charge in response to a jury question, she erred by not directing the jury to

begin deliberations anew. Although defendant requested the charge in defense

counsel's written memorandum, defendant did not object when the judge failed

to charge causation. And after she responded to the jury question and charged

causation, defendant did not ask that the judge direct the jury start over in its

deliberations.

                                      (a)

      Our standard of review of jury charges is well settled. "[A]ppropriate and

proper [jury] charges are essential for a fair trial." State v. Baum, 224 N.J. 147,

158-59 (2016) (quoting State v. Reddish, 181 N.J. 553, 613 (2004)). We must

give "careful attention" to jury instructions. State v. Montalvo, 229 N.J. 300,

320 (2017).      "They 'must provide a "comprehensible explanation of the

questions that the jury must determine, including the law of the case applicable

to the facts that the jury may find."'" Ibid. (quoting State v. Singleton, 211 N.J.
157, 181-82 (2012)). "Because proper jury instructions are essential to a fair

trial, 'erroneous instructions on material points are presumed to' possess the


                                                                           A-0090-18T3
                                        5
capacity to unfairly prejudice the defendant." Baum, 224 N.J. at 159 (quoting

State v. Bunch, 180 N.J. 534, 541-42 (2004)). Because there was no objection,

we review for plain error. State v. Funderburg, 225 N.J. 66, 79 (2016); State v.

Munafo, 222 N.J. 480, 488 (2015). Plain error is one that is "clearly capable of

producing an unjust result." R. 2:10-2.

      Here, the judge used—without objection—the Model Jury Charge

(Criminal), "Aggravated Assault – Upon Certain Corrections Personnel

(Attempting to Cause or Purposely, Knowingly or Recklessly Causing Bodily

Injury) N.J.S.A. 2C:12-1b(5)(h)" (approved Oct. 26, 2015). Model jury charges

are typically afforded a "presumption of propriety." Estate of Kotsovska v.

Liebman, 221 N.J. 568, 596 (2015). During deliberations, the jury asked, "if the

injury was not a direct result of the defendant action (i.e. a punch), but was

related to the altercation (i.e. bruised hand from falling on defendant), does that

constitute bodily injury caused by the defendant[?]" In response, the judge re -

instructed on the requisite states of mind for aggravated assault. She then read

to the jury, without objection, the causation charge and provided a copy to them.

As to causation, the judge charged the jury:

                 Causation has a special meaning under the law.
            To establish causation the State must prove two
            elements, each beyond a reasonable doubt.


                                                                           A-0090-18T3
                                          6
                 First, but for the defendant's conduct the result in
           question would not have happened. In other words,
           without defendant's actions the result would not have
           occurred.

                  Second, the actionable result must have been
           within the design or contemplation of the defendant. If
           not, it must involve the same kind of injury or harm as
           that designed or contemplated and must also not be too
           remote, too accidental in its occurrence, or too
           dependent on another's volitional act to have a just
           bearing on the defendant's liability or on the gravity of
           his offense.

                And that's when purposeful or . . . knowing
           conduct is involved.

                  When reckless conduct is involved, for reckless
           conduct the actual result must have been within the risk
           of which the defendant was aware. If not, it must
           involve the same kind of injury or harm as the probable
           result and must also not be too remote, too accidental
           in its occurrence, or too dependent on another's
           volitional act to have a just bearing on the defendant's
           liability or on the gravity of his offense.

See Model Jury Charges (Criminal), "Causation (N.J.S.A. 2C:2-3)" (approved

June 10, 2013).

     It is well settled that "portions of a charge alleged to be erroneous cannot

be dealt with in isolation[,] but the charge should be examined as a whole to

determine its overall effect." State v. Wilbely, 63 N.J. 420, 422 (1973). We

must "not lose sight of the distinction between instructions that are legally


                                                                         A-0090-18T3
                                       7
incorrect and those that are merely 'capable of being improved.'" State v. Cagno,

211 N.J. 488, 514-15 (2012) (quoting State v. Delibero, 149 N.J. 90, 106

(1997)). Based on the entirety of the jury instruction, we see no plain error. See

Wilbely, 63 N.J. at 422.

                                      (b)

      There was no basis to direct the jury to deliberate anew after the judge

responded to the jury question. "It is firmly established that '[w]hen a jury

requests a clarification,' the trial [judge] 'is obligated to clear the confusion.'"

State v. Savage, 172 N.J. 374, 394 (2002) (first alteration in original) (quoting

State v. Conway, 193 N.J. Super. 133, 157 (App. Div. 1984)). If the jury's

question is ambiguous, "the judge is obligated to clear the confusion by asking

the jury the meaning of its request." State v. Graham, 285 N.J. Super. 337, 342

(App. Div. 1995).

      The judge contemplated the jury's question, which was straightforward,

and discussed her response with counsel before addressing the jury. Counsel

agreed to the judge's response. The judge then responded to the jury, and they

did not ask any follow-up questions. See State v. McClain, 248 N.J. Super. 409,

421 (App. Div. 1991) (emphasizing that the jury's failure "to ask for further

clarification or indicate confusion demonstrates that the response was


                                                                            A-0090-18T3
                                         8
satisfactory").   The judge sufficiently responded, the jury understood the

response, and the jury continued deliberating without any difficulty. Under

these circumstances, there was no reason to direct the jury to restart

deliberations. See ibid.; see also State v. Morgan, 423 N.J. Super. 453, 469-70

(App. Div. 2011), aff'd, 217 N.J. 1 (2013) (presuming a judge's response to a

jury question is proper when the judge consults with counsel before responding).

                                        II.

      We now address defendant's evidentiary argument. He contends that it

was prejudicial for the jury to learn that he was housed on a floor of the MCCF

that required "more intensified supervision."        We review a trial judge's

evidentiary rulings under an abuse of discretion standard. State v. G.E.P., 458
N.J. Super. 436, 455 (App. Div. 2019), aff'd in part, rev'd in part, ___ N.J. ___,

___ (2020) (slip op. at 16). We "must not 'substitute [our] own judgment for

that of the trial [judge] unless there was a 'clear error of judgment'—a ruling 'so

wide of the mark that a manifest denial of justice resulted.'" State v. Scott, 229
N.J. 469, 479 (2017) (quoting State v. Perry, 225 N.J. 222, 233 (2016)). We see

no abuse of discretion whatsoever.




                                                                           A-0090-18T3
                                        9
      In her opening statement to the jury, defense counsel referenced the level

of supervision defendant received while an inmate at the MCCF. Defense

counsel stated:

                   Imagine that you're in [j]ail. You're locked in a
            cell for [twenty-three] hours [a] day. You're not getting
            along with the guards for whatever reason. But you're
            locked in that cell for [twenty-three] hours [a] day. You
            get one hour outside of that cell five times per week.

                  Now, imagine that there's a guard on your Unit
            that doesn't like you. You're having issues with him.
            But you can't leave. You have nowhere to go. You're
            forced to interact with him every day. He's responsible
            for your life. And you depend on him for your most
            basic needs.

      The State argues that such an opening statement opened the door to

evidence about defendant's location in the MCCF.

            The "opening the door" doctrine is essentially a rule of
            expanded relevancy and authorizes admitting evidence
            which otherwise would have been irrelevant or
            inadmissible in order to respond to (1) admissible
            evidence that generates an issue, or (2) inadmissible
            evidence admitted by the court over objection. The
            doctrine of opening the door allows a party to elicit
            otherwise inadmissible evidence when the opposing
            party has made unfair prejudicial use of related
            evidence. That doctrine operates to prevent a defendant
            from successfully excluding from the prosecution's
            case-in-chief inadmissible evidence and then
            selectively introducing pieces of the evidence for the
            defendant's own advantage, without allowing the
            prosecution to place the evidence in its proper context.

                                                                        A-0090-18T3
                                      10
            [State v. B.M., 397 N.J. Super. 367, 380-81 (App. Div.
            2008) (emphasis added) (quoting State v. James, 144
N.J. 538, 554 (1996)).]

See also Alves v. Rosenberg, 400 N.J. Super. 553, 564 (App. Div. 2008)

(specifying that this doctrine "provides an adverse party the opportunity to place

evidence into its proper context"). However, the doctrine is subject to certain

limitations. Evidence may not be admitted where the probative value of the

otherwise inadmissible evidence "is substantially outweighed by the risk of . . .

[u]ndue prejudice, confusion of issues, or misleading the jury[.]" N.J.R.E. 403;

B.M., 397 N.J. Super. at 381.

      Defense counsel characterized defendant's supervision—being "locked in

a cell for [twenty-three] hours [a] day"—as an unfair policy of the MCCF, rather

than a result of defendant's actions.   The State corrected that characterization

by introducing evidence generally explaining the supervision in the MCCF. The

State attempted to place the supervision in context. See B.M., 397 N.J. Super.

at 381. For example, the assistant prosecutor asked Officer Corrente on direct

examination the following questions.

            [Assistant Prosecutor:] Officer Corrente, what does
            3DMCU stand for?

            [Officer Corrente:] Management Control Unit.


                                                                          A-0090-18T3
                                        11
            [Assistant Prosecutor:] Okay. And are inmates housed
            in that Unit under more intensified supervision?

            [Officer Corrente:] Yes.

            [Assistant Prosecutor:] Okay. And, specifically being,
            is that the allotment of time that they're allowed out of
            their cell each day?

            [Officer Corrente:] Yeah. If you're over there, there's
            a specific amount of time that you're allowed out of a
            cell, yes.

            [Assistant Prosecutor:] Okay. And that is part of that
            Housing Unit?

            [Officer Corrente:] Yes.

                     ....

            [Assistant Prosecutor:] Now, during your assignment
            with 3DMCU, was [defendant] housed in that area?

            [Officer Corrente:] Yes.

      In context, the probative value of this information outweighed the risk of

undue prejudice, especially given defendant's position that the supervision was

related to an unfair MCCF policy. Additionally, the judge ensured that this part

of the assistant prosecutor's direct examination was limited to what "3DMCU"

stood for and whether inmates on that floor were subject to more supervision.

The judge specifically stated that the State could not ask about defendant's

behavioral issues.

                                                                        A-0090-18T3
                                       12
                                       III.

      After the grand jury returned the indictment, defendant served three

subpoenas for documents from the MCCF. The first sought reports of his

incarceration, names of inmates housed next to his cell, and standard operating

procedures for corrections officers. The MCCF produced documentation except

for policies and confidential information that would jeopardize the safety of the

MCCF. The second sought fifty-four detailed policies identified in the Morris

County Sheriff's Office Policy and Procedural Manual.           The third sought

administrative grievances filed by defendant.

      Defendant argues that the judge erred in quashing defendant's subpoe na

to the MCCF requesting its policies and procedures. Defendant contends that

he needed these policies so that he could ascertain whether Officer Corrente was

acting in the performance of his duties.         See N.J.S.A. 2C:12-1(b)(5)(h).

Defendant asserts that he "intended to put forth the theory that [Officer] Corrente

overreacted to [defendant] based on their prior interactions and that [Officer]

Corrente's response was outside the scope of what is required under the

operating procedures."

      "We review the trial [judge's] decision to quash the subpoenas pursuant to

an indulgent standard of review." In re Subpoena Duces Tecum on Custodian


                                                                           A-0090-18T3
                                       13
of Records, 214 N.J. 147, 162 (2013). Thus, "[w]e generally defer to [the] trial

[judge's] disposition of discovery matters unless the [judge] . . . abused [her]

discretion or [her] determination is based on a mistaken understanding of the

applicable law." Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 371

(2011) (first alteration in original) (quoting Rivers v. LSC P'ship, 378 N.J.

Super. 68, 80 (App. Div. 2005)). We conclude there is no abuse here.

      Generally, a criminal defendant is entitled to "broad discovery." State v.

Scoles, 214 N.J. 236, 252 (2013) (quoting State v. D.R.H., 127 N.J. 249, 256

(1992)); see R. 3:13-3(b). "To advance the goal of providing fair and just

criminal trials, we have adopted an open-file approach to pretrial discovery in

criminal matters post-indictment."      Scoles, 214 N.J. at 252.      Rule 3:13-3

provides an extensive list of relevant materials that the State is required to turn

over to a defendant. R. 3:13-3(b)(1) (including, but not limited to, "books,

tangible objects, papers or documents obtained from or belonging to the

defendant"; "reports or records of prior convictions of the defendant").

      However, "[b]uilt into the criminal discovery rule, . . . is a provision for

protective orders to balance the defendant's right to discovery and the State's

interest in protecting against certain harms." Scoles, 214 N.J. at 253. Rule 3:13-

3 and Rule 3:9-1 govern post-indictment discovery, which are still subject to a


                                                                           A-0090-18T3
                                       14
relevance standard. State v. Hernandez, 225 N.J. 451, 453 (2016). "Relevance

is the touchstone of discovery." Id. at 468. "Evidence is relevant if it 'ha[s] a

tendency in reason to prove or disprove any fact of consequence to the

determination of the action.'" Id. at 462 (alteration in original) (quoting N.J.R.E.

401).

        Although a judge has the power to allow a defendant to access discovery

outside of what is provided by these rules, the defendant "bears the burden of

establishing need." State ex rel. A.B., 219 N.J. 542, 555 (2014). That burden

is measured by the "nature and extent of the intrusion" to the requested discovery

target's rights. Id. at 557.   Further, defendants are not to "transform the

discovery process into an unfocused, haphazard search for evidence."

Hernandez, 225 N.J. at 463 (quoting D.R.H., 127 N.J. at 256); see also State v.

R.W., 104 N.J. 14, 28 (1986) (urging that "allowing a defendant to forage for

evidence without a reasonable basis is not an ingredient of either due process or

fundamental fairness in the administration of the criminal laws").

        Under Rule 1:9-2, a judge may quash a subpoena if she finds that it is

unreasonable or if compliance with it would be oppressive. The subpoena's

             subject . . . must be specified with reasonable certainty,
             and there must be a substantial showing that they
             contain evidence relevant and material to the issue. If
             the specification is so broad and indefinite as to be

                                                                            A-0090-18T3
                                        15
            oppressive and in excess of the demandant's necessities,
            the subpoena is not sustainable.

            [State v. Cooper, 2 N.J. 540, 556 (1949).]

"The purpose of a subpoena duces tecum is to obtain the production of

documents or other items that will aid in the development of testimony at trial.

It is not appropriately employed as a discovery device in criminal proceedings."

State v. Kaszubinski, 177 N.J. Super. 136, 141 (Law Div. 1980).

      As the judge noted, defendant made a large and extensive request for

documents, most of which the Morris County Bureau of Corrections (MCBC)

turned over in a timely manner. As for the request for the MCBC's policies and

procedures, the MCBC claimed that the request was "confidential, unreasonable,

excessive and would jeopardize and undermine the safe and secure operation of

the detention facility." In this case, the judge found, and we agree, that it was

in the interest of the MCBC, its officers and staff, and its inmates to keep these

requested documents confidential. 2 See Wakefield v. Pinchak, 289 N.J. Super.
566, 571 (App. Div. 1996) (noting that where a matter touches upon "personal


2
   Defendant briefly mentions that there was no discussion of an in -camera
review. However, the judge addressed this argument, and our Supreme Court
has declared that an in-camera inspection is not an automatic right, specifically
in cases of protecting police activities. See Loigman v. Kimmelman, 102 N.J.
98, 109 (1986).


                                                                          A-0090-18T3
                                       16
safety or institutional security and good order may be seen as having

confidential qualities, even when an element of proof on a charged offense"

(emphasis added)); see also Jacobs v. Stephens, 139 N.J. 212, 221-22 (1995)

(holding that a prison rule prohibiting inmates from receiving copies of

investigation reports is justified by security reasons). Additionally, w e note that

the MCBC complied with the request for the documents that it did not deem

confidential.

      As to defendant's request for his grievances, counsel admitted before the

judge that the point of the request was for the number of grievances, not

necessarily the contents of such. However, defendant now asserts that he needed

the grievances to demonstrate that "Officer Corrente overreacted . . . because of

the large amount of complaints that [defendant] filed[.]" Based on defendant's

inconsistent reasoning behind his request, we can surmise that defendant did not

originally have a clear purpose for requesting the grievances, but rather was

hoping to discover something that would help him formulate an argument. See

Hernandez, 225 N.J. at 463 (confirming that defendants are not to use the

discovery process to "haphazard[ly] search for evidence").

      Even if defendant demonstrated that the requested policies and grievances

were relevant, the judge had the authority to exclude relevant evidence if its


                                                                            A-0090-18T3
                                        17
probative value was substantially outweighed by the risk of confusing or

misleading the jury, unfair prejudice, or undue delay. N.J.R.E. 403. Here, the

judge found, and we concur, that the jury would have been misled by testimony

regarding defendant's grievances. Defendant's grievances were unsubstantiated,

and the judge stressed that "if a partial and possibly misleading account of the

contents of a report or a preceding investigation is elicited by a defendant, the

State may properly bring before the jury the complete information." See State

v. Knight, 63 N.J. 187, 193 (1973).

      In considering the deferential standard of review, the judge properly

quashed the subpoena. Defendant submitted an overly broad subpoena, the

requested information was confidential, and—if admitted—the jury could have

been unfairly misled or prejudiced by the information sought.

                                      IV.

      Defendant contends that the judge erred by admitting into evidence that

he had previously threatened Officer Corrente. Specifically, that defendant told

Officer Corrente "[m]eet me on the outside, I'm going to fuck you up" four

months before the incident. The judge held that it was admissible under N.J.R.E.

404(b) to prove defendant's intent and motive.




                                                                         A-0090-18T3
                                      18
      Our "review of a trial judge's determination on the admissibility of 'other

bad conduct' evidence is one of great deference." State v. Goodman, 415 N.J.

Super. 210, 228 (App. Div. 2010) (quoting State v. Foglia, 415 N.J. Super. 106,

122 (App. Div. 2010)). Because "[t]he admission . . . of evidence at trial rests

in the sound discretion of the trial [judge]," State v. Willis, 225 N.J. 85, 96

(2016), the trial judge's ruling should be disturbed "[o]nly where there is a 'clear

error of judgment[.]'" State v. Marrero, 148 N.J. 469, 483 (1997) (quoting State

v. DiFrisco, 137 N.J. 434, 496 (1994)).

      "N.J.R.E. 404(b) generally precludes the admission of evidence pertaining

to other crimes or wrongs, except to show 'proof of motive, opportunity, intent,

preparation, plan, knowledge, identity or absence of mistake or accident when

such matters are relevant to a material issue of dispute.'" Goodman, 415 N.J.

Super. at 229 (quoting N.J.R.E. 404(b)). "[W]hen motive or intent is at issue,

we 'generally admit a wider range of evidence.'" State v. Jenkins, 178 N.J. 347,

365 (2004) (quoting State v. Covell, 157 N.J. 554, 565 (1999)). In State v.

Cofield, 127 N.J. 328, 338 (1992), the Court articulated a four-part test to guide

a trial judge's determination of whether to admit such evidence. The Cofield

test requires that:

             1. The evidence of the other crime must be admissible
             as relevant to a material issue;

                                                                            A-0090-18T3
                                        19
            2. It must be similar in kind and reasonably close in
            time to the offense charged;

            3. The evidence of the other crime must be clear and
            convincing; and

            4. The probative value of the evidence must not be
            outweighed by its apparent prejudice.

            [Ibid. (citation omitted).]

      Because the Cofield test assumes that other-crimes evidence is to be

excluded, the burden is on the party seeking to introduce the evidence. Reddish,
181 N.J. at 608-09. The party seeking to admit such evidence must establish

that the "probative value of the evidence is not outweighed by its apparent

prejudice." Id. at 609. Because of this, the fourth prong of the Cofield test is

typically "the most difficult to overcome." State v. Rose, 206 N.J. 141, 160

(2011). Thus, "[i]f other less prejudicial evidence may be presented to establish

the same issue, the balance in the weighing process will tip in favor of

exclusion." Id. at 161 (alteration in original) (quoting State v. Barden, 195 N.J.
375, 392 (2008)).

      As to the first factor of the Cofield test, the evidence here is relevant, as

it pertains to a material issue in dispute—whether defendant purposely or

knowingly caused bodily injury to Officer Corrente. After defendant's previous


                                                                           A-0090-18T3
                                          20
threat to Officer Corrente, the officer notified his supervisor. Their relationship

remained tense, with defendant frequently calling him an "asshole," being loud,

and kicking his cell door. The threat is relevant as to defendant's motive and

intent leading to the assault.

      Although the judge did not find that the second prong of the Cofield test

was fulfilled, she noted that the State was not required to prove this prong for

the evidence to be admissible. State v. Williams, 190 N.J. 114, 131 (2007)

(noting that the second prong may be eliminated where it "serves no beneficial

purpose"); see also Barden, 195 N.J. at 389 (confirming that the second prong

in Cofield does not apply when the evidence of other offenses is "relevant only

to the defendant's state of mind").

      As to the third prong of the Cofield test, the judge found both officers who

testified at the 404(b) hearing to be credible. Particularly, the judge placed

emphasis on Officer Corrente's statement that "defendant threatened him with

harm in a way no other inmate had," which caused him to report the incident.

The judge also relied on evidence submitted by defendant, "wherein defendant

was said to have taken responsibility for the obscene threat hurled at [Officer]

Corrente."




                                                                           A-0090-18T3
                                       21
      As to the fourth prong of the Cofield test, the balancing of the evidence's

probative value outweighs any risk of undue prejudice. Cofield, 127 N.J. at 338.

Although this is typically the hardest prong to satisfy, judges "have not

frequently excluded highly prejudicial evidence[.]" State v. Long, 173 N.J. 138,

162 (2002).    The analysis of this prong "requires a careful weighing of

competing interests." Barden, 195 N.J. at 392. The judge rejected defendant's

argument that the State merely sought to include this evidence to bolster Officer

Corrente's testimony. The judge found that defendant's threat to "fuck up"

Officer Corrente was highly probative in establishing that defendant attempted

to cause or purposely, knowingly, or recklessly cause bodily injury to Officer

Corrente. See Covell, 157 N.J. at 565 (noting that our courts "generally admit

a wider range of evidence when the motive or intent of the accused is material").

This evidence could lead the jury to find that defendant had a propensity to fulfill

his threat against the officer. Further, it was clear that defendant was already

incarcerated at the time of the offense, and therefore it was not prejudicial that

this other-crimes evidence demonstrated that defendant had been in jail four

months before the assault.

      Additionally, contrary to defendant's assertion, the judge indeed gave a

sufficient limiting instruction as follows:


                                                                            A-0090-18T3
                                        22
            [O]ur Rules [of Evidence] do permit evidence of other
            crimes, wrongs, or acts when the evidence is used for
            certain specific narrow purposes. In this case, the
            evidence that [defendant] threatened to cause physical
            harm to Officer Corrente, if you choose to believe it,
            has been introduced only for the specific narrow
            purpose to establish [defendant's] state of mind at the
            time of the incident and his motive to commit the
            crimes alleged.

The judge informed the jury that the evidence was to be disregarded if it was not

in consideration of either state of mind or motive. She concluded her limiting

instruction by reminding the jury that it was not to "consider [the evidence] for

any other purpose and [it] may not find [defendant] guilty now simply because

the State has offered evidence that he committed other crimes, wrongs, or acts."

Defendant's argument that the judge failed to give a limiting instruction is

baseless.

                                     V.

      As for his sentence, we agree with the judge that defendant was eligible

for a discretionary prison term under N.J.S.A. 2C:44-3. A judge may, upon

application of the prosecuting attorney⸺like here⸺sentence certain defendants

to an extended term of imprisonment if:

            The defendant has been convicted of a crime of the first,
            second or third degree and is a persistent offender. A
            persistent offender is a person who at the time of the
            commission of the crime is [twenty-one] years of age

                                                                         A-0090-18T3
                                      23
            or over, who has been previously convicted on at least
            two separate occasions of two crimes, committed at
            different times, when he was at least [eighteen] years of
            age, if the latest in time of these crimes or the date of
            the defendant's last release from confinement,
            whichever is later, is within [ten] years of the date of
            the crime for which the defendant is being sentenced.

            [N.J.S.A. 2C:44-3(a).]

      In 2005, defendant received a prison sentence of seven years for second-

degree sexual assault. Even if defendant should not be subject to a mandatory

extended term, as he argues on appeal, the judge asserted that she would have

used her power to sentence him to a discretionary extended term. The judge

concluded that defendant would be eligible for a discretionary extended term

based on persistent offender status. The judge weighed, and defendant does not

contest, the appropriate aggravating and mitigating factors. See State v. Pierce,

188 N.J. 155, 170 (2006). Appellate review of a sentence is typically guided by

the abuse of discretion standard. See State v. Roth, 95 N.J. 334, 364-65 (1984).

Thus, we need not reach defendant's remaining sentencing arguments.

      To the extent we have not addressed defendant's remaining arguments, we

conclude that they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.


                                                                          A-0090-18T3
                                       24